DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 8-14, 16-17 and 22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8-9, 13-14 and 16 of the issued patent Guo, US 10,999,826 B2 (Guo’826 hereinafter).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent 10,999,826.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent US 10,999,826
8. A method for facilitating network communication, comprising: 


descrambling radio frequency ("RF") signals from an uplink shared channel to generate a descrambled bit stream;

forwarding a first copy of the descrambled bit stream to a first control signal extraction and soft combiner for extracting soft bits relating to channel indicator ("CQI") signals from a time-frequency resource grid and combining the soft bits to produce a first soft bit stream representing the CQI signals; and







forwarding a second copy of the descrambled bit stream to a second control signal extraction and soft combiner for extracting soft bits relating to control information from the time-frequency resource grid and combining 
the soft bits to produce a second soft bit stream representing a second control signal.

9. The method of claim 8, further comprising sending the first soft bit stream to a first control information decoder to decode the first soft bit stream to generate a first decoded bit stream.

10. The method of claim 8, further comprising sending the second soft bit stream to a second control information decoder to decode the second soft bit stream to generate a second decoded bit stream.

11. The method of claim 8, further comprising sending the first decoded bit stream to a control signal encoder to encode the first decoded bit stream for generating a first top-M candidate relating to the first control signal.

12. The method of claim 8, further comprising sending the second decoded bit stream to a control signal encoder to encode the second decoded bit stream for generating a second top-M candidate relating to the second control signal.

13. The method of claim 8, further comprising generating a plurality of top-Q candidate symbols in response to identified candidates.


14. The method of claim 13, wherein generating the plurality of top-Q candidate symbols includes identifying channel quality indicator ("CQI") as a first candidate and rank indicator ("RI") as a second candidate.


16. The method of claim 8, wherein forwarding a second copy of the descrambled bit stream includes generating Top-M decoded bit streams for an ACK indicator and generating Top-Q symbols for the ACK indicator from a Top-M decoded bit streams for the ACK indicator.



17. A network device configured to identify channel control information for a communications network, comprising:






a first extraction and soft combiner configured to extract first soft bits relating to a channel quality indicator ("CQI") from a time-frequency resource grid and combine the first soft bits to produce a first soft bit stream representing the CQI;




a second extraction and soft combiner coupled to the first extraction and soft combiner and configured to extract second soft bits relating to an acknowledgement ("ACK") from the time-frequency resource grid and combine the second soft bits to produce a second soft bit stream representing the ACK;












a first decoder coupled to the first extraction and soft combiner and configured to decode the first soft bit stream to generate a decoded CQI bit stream; and
a second decoder coupled to the second extraction and soft combiner and configured to decode the second soft bit stream to generate a decoded ACK bit stream.







22. The device of claim 17, further comprising a joint detector coupled to the QAM modulator and configured to generate a plurality of bit sequences for ACK, CQI, and RI.
1. A method of obtaining control information relating to wireless communication channels for a communications network, comprising:
descrambling radio frequency ("RF") signals from an uplink shared channel to generate a descrambled bit stream;
forwarding a first copy of the descrambled bit stream to a first control signal extraction and soft combiner for
extracting soft bits relating to control information from a time-frequency resource grid and combining the soft
bits to produce a first soft bit stream representing a first control signal, 


wherein the forwarding a first copy of
the descrambled bit stream includes generating at least one symbol for an acknowledgement ("ACK") indicator
in response to the first soft bit stream; and
forwarding a second copy of the descrambled bit stream to a second control signal extraction and soft combiner for extracting soft bits relating to control information from the time-frequency resource grid and combining
the soft bits to produce a second soft bit stream representing a second control signal.

2. The method of claim 1, further comprising sending the first soft bit stream to a first control information decoder to decode the first soft bit stream to generate a first decoded bit
stream.

3. The method of claim 2, further comprising sending the second soft bit stream to a second control information
decoder to decode the second soft bit stream to generate a second decoded bit stream.

4. The method of claim 3, further comprising sending the first decoded bit stream to a control signal encoder to encode the first decoded bit stream for generating a first top-M candidate relating to the first control signal.

5. The method of claim 4, further comprising sending the second decoded bit stream to a control signal encoder to encode the second decoded bit stream for generating a second top-M candidate relating to the second control signal.

6. The method of claim 5, further comprising generating a plurality of top-Q candidate symbols in response to the first top-M candidate and the second top-M candidate.

8. The method of claim 7, wherein generating a plurality of top-Q candidate symbols includes identifying channel quality indicator ("CQI") as a first candidate and rank indicator ("RI") as a second candidate.


9. The method of claim 1, wherein generating at least one symbol for the ACK indicator includes:
decoding the soft-combined bit streams to generate Top-M decoded bit streams for the ACK indicator; and
generating Top-Q symbols for the ACK indicator from a Top-M decoded bit streams for the ACK indicator.


13. A network device configured to obtain control information for wireless communication channels for a communications network, comprising:
a descrambler configured to descramble radio frequency ("RF") signals from an uplink shared channel for generating a descrambled bit stream;
a first extraction and soft combiner coupled to the descrambler and configured to extract first soft bits
relating to a channel quality indicator ("CQI") from a time-frequency resource grid and combine the first soft
bits to produce a first soft bit stream representing the CQI via the descrambled bit stream from the descrambler;
a second extraction and soft combiner coupled to the descrambler and configured to extract second soft bits
relating to an acknowledgement ("ACK") from the time-frequency resource grid and combine the second
soft bits to produce a second soft bit stream representing the ACK via the descrambled bit stream from the
descrambler; and
a third extraction and soft combiner coupled to the descrambler and configured to extract third soft bits relating to a rank indicator ("RI") from the time-frequency resource grid and combine the third soft bits to produce a third soft bit stream representing the RI via the descrambled bit stream from the descrambler.

14. The device of claim 13, further comprising:
a first decoder coupled to the first extraction and soft combiner and configured to decode the first soft bit
stream to generate a decoded CQI bit stream;
a second decoder coupled to the second extraction and soft combiner and configured to decode the second soft bit stream to generate a decoded ACK bit stream· and
a third decoder coupled to the first extraction and soft combiner and configured to decode the third soft bit
stream to generate a decoded RI bit stream.

16. The device of claim 15, further comprising a joint detector coupled to the QAM modulator and configured to
generate a plurality of bit sequences for ACK, CQI, and RI.


Regarding claim 8, Guo’826 discloses a method for facilitating network communication, comprising: 
descrambling radio frequency ("RF") signals from an uplink shared channel to generate a descrambled bit stream;
forwarding a first copy of the descrambled bit stream to a first control signal extraction and soft combiner for extracting soft bits relating to channel indicator ("CQI") signals from a time-frequency resource grid and combining the soft bits to produce a first soft bit stream representing the CQI signals; and
forwarding a second copy of the descrambled bit stream to a second control signal extraction and soft combiner for extracting soft bits relating to control information from the time-frequency resource grid and combining the soft bits to produce a second soft bit stream representing a second control signal (see Guo’826, claim 1).
Regarding claim 9, Guo’826 discloses further comprising sending the first soft bit stream to a first control information decoder to decode the first soft bit stream to generate a first decoded bit stream (see Guo’826, claim 2).
Regarding claim 10, Guo’826 discloses further comprising sending the second soft bit stream to a second control information decoder to decode the second soft bit stream to generate a second decoded bit stream (see Guo’826, claim 3).
Regarding claim 11, Guo’826 discloses further comprising sending the first decoded bit stream to a control signal encoder to encode the first decoded bit stream for generating a first top-M candidate relating to the first control signal (see Guo’826, claim 4).
Regarding claim 12, Guo’826 discloses further comprising sending the second decoded bit stream to a control signal encoder to encode the second decoded bit stream for generating a second top-M candidate relating to the second control signal (see Guo’826, claim 5).
Regarding claim 13, Guo’826 discloses further comprising generating a plurality of top-Q candidate symbols in response to identified candidates (see Guo’826, claim 6).
Regarding claim 14, Guo’826 discloses wherein generating the plurality of top-Q candidate symbols includes identifying channel quality indicator ("CQI") as a first candidate and rank indicator ("RI") as a second candidate (see Guo’826, claim 8).
Regarding claim 16, Guo’826 discloses wherein forwarding a second copy of the descrambled bit stream includes generating Top-M decoded bit streams for an ACK indicator and generating Top-Q symbols for the ACK indicator from a Top-M decoded bit streams for the ACK indicator (see Guo’826, claim 9).
Regarding claim 17, Guo’826 discloses a network device configured to identify channel control information for a communications network, comprising:
a first extraction and soft combiner configured to extract first soft bits relating to a channel quality indicator ("CQI") from a time-frequency resource grid and combine the first soft bits to produce a first soft bit stream representing the CQI;
a second extraction and soft combiner coupled to the first extraction and soft combiner and configured to extract second soft bits relating to an acknowledgement ("ACK") from the time-frequency resource grid and combine the second soft bits to produce a second soft bit stream representing the ACK;
a first decoder coupled to the first extraction and soft combiner and configured to decode the first soft bit stream to generate a decoded CQI bit stream; and
a second decoder coupled to the second extraction and soft combiner and configured to decode the second soft bit stream to generate a decoded ACK bit stream (see Guo’826, claim 13 and 14).
Regarding claim 22, Guo’826 discloses further comprising a joint detector coupled to the QAM modulator and configured to generate a plurality of bit sequences for ACK, CQI, and RI (see Guo’826, claim 16).
Regarding claims 8-14, 16-17 and 22, the difference between the instant application and Guo’826 are minor and could be implied from the teachings of the claimed invention of the Guo’826.
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Guo’826, into the invention of the instant application, in order to provide a detection mechanism that efficiently detects with high probability, control bit information transmitted from the user equipment over PUSCH (see Guo’826, col. 2, lines 8-11).

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 line number 5 the acronym CQI would most probably read as “channel quality indicator” instead of “channel indicator”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 8, 11-17, 19-21, 25-26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims merely recite terms, such as, “soft-combining”, “Top-Q symbols”, “Top-M decoded bit streams”, “Top-M candidates” and “Top-Q candidates” without definition. Specification does not provide any explanation/definition of these terms. Plain meaning of these terms are applied under broadest reasonable interpretation.
Furthermore, claims 20-22, has lack of proper antecedent basis since claims 17 and 19 are refereeing to “a network device” where as claims 20-21 are refereeing to “the device”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-3, 5, 7, 23-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited prior art Guo et al. US 2015/0110050 A1 (Guo 1 hereinafter), in view of previously cited prior art Heo et al., US 8,804,636 B2 (Heo 1 hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Guo 1 discloses a method for facilitating a wireless network communication (The present invention relates to a system and method for wireless communications; see Guo 1, paragraph [0002]), comprising: … identifying a maximum-likelihood ("ML") metric in accordance with the UCI symbols and resource elements received from a symbol generator (An embodiment provides staged M-list CQI and ACK MLD in LTE PUCCH Formats 2x (e.g., Format 2a or 2b ). For example, an embodiment architecture and algorithm detects received CQI bits and ACK bits in two stages. In the first stage, an M-list of CQI candidates that best match (e.g., having the highest likelihood of matching) the received CQI bits is identified … The first stage may select the M-list candidates by applying a metric measuring the degree the received CQI bits and candidate CQI bits match without accounting for the received ACK bits or ACK candidates; see Guo 1, paragraph [0020]. Also see paragraph [0024], “Generally, the PUCCH may include uplink control information (e.g., CQI, ACK, and pilot data) from multiple UEs 104, which may be multiplexed together”);
applying a gain to the ML metric to perform a metric combining for a search space (The two-stage MLD method includes selecting, in a first stage of the two-stage MLD method, an M-list of candidate CQI symbols in accordance with a first metric and detecting, in a second stage of the two-stage MLD method, the CQI bits and the one or more ACK bits in accordance with a second metric. A first search space of the first stage includes only candidate CQI symbols, and a second search space of the second stage includes a plurality of candidate CQI and ACK symbol combination; see Guo 1, paragraph [0007]. Also see paragraph [0035], “The metric values of each candidate CQI symbol are combined in step 612 with respect to all Tx antennas, Rx antennas, and time slots. Then in step 614, M CQI candidates that maximize the metric are selected. The first stage generates an M-list of CQI candidates, which identifies M best CQI candidates based on the first metric”); and
searching the search space to identify bit sequences for at least one of acknowledgement ("ACK") bits and channel quality indictor ("CQI") bits (the search space for the first stage is limited to CQI candidates, and only M highly matched CQI candidates are selected for evaluation in the second stage. In the second stage, the M-list candidates are combined with ACK candidates for joint detection of the received CQI bits and ACK bits; see Guo 1, paragraph [0020]).
Regarding claim 23, Guo 1 discloses an apparatus for facilitating a wireless network communication (The present invention relates to a system and method for wireless communications; see Guo 1, paragraph [0002]), comprising: … means for identifying a maximum-likelihood ("ML") metric in accordance with the UCI symbols and resource elements received from a symbol generator (An embodiment provides staged M-list CQI and ACK MLD in LTE PUCCH Formats 2x (e.g., Format 2a or 2b ). For example, an embodiment architecture and algorithm detects received CQI bits and ACK bits in two stages. In the first stage, an M-list of CQI candidates that best match (e.g., having the highest likelihood of matching) the received CQI bits is identified … The first stage may select the M-list candidates by applying a metric measuring the degree the received CQI bits and candidate CQI bits match without accounting for the received ACK bits or ACK candidates; see Guo 1, paragraph [0020]. Also see paragraph [0024], “Generally, the PUCCH may include uplink control information (e.g., CQI, ACK, and pilot data) from multiple UEs 104, which may be multiplexed together”);
means for applying a gain to the ML metric to perform a metric combining for a search space (The two-stage MLD method includes selecting, in a first stage of the two-stage MLD method, an M-list of candidate CQI symbols in accordance with a first metric and detecting, in a second stage of the two-stage MLD method, the CQI bits and the one or more ACK bits in accordance with a second metric. A first search space of the first stage includes only candidate CQI symbols, and a second search space of the second stage includes a plurality of candidate CQI and ACK symbol combination; see Guo 1, paragraph [0007]. Also see paragraph [0035], “The metric values of each candidate CQI symbol are combined in step 612 with respect to all Tx antennas, Rx antennas, and time slots. Then in step 614, M CQI candidates that maximize the metric are selected. The first stage generates an M-list of CQI candidates, which identifies M best CQI candidates based on the first metric”); and
means for searching the search space to identify bit sequences for at least one of acknowledgement ("ACK") bits, rank indicator ("RI") bits, and channel quality indictor ("CQI") bits (the search space for the first stage is limited to CQI candidates, and only M highly matched CQI candidates are selected for evaluation in the second stage. In the second stage, the M-list candidates are combined with ACK candidates for joint detection of the received CQI bits and ACK bits; see Guo 1, paragraph [0020]).
Regarding claims 1 and 23, Guo 1 does not explicitly disclose extracting uplink control information ("UCI") symbols from an output stream containing multiple symbols obtained from a demodulator. In the same field of endeavor (e.g., communication system) Heo 1 discloses a method related to transmitting uplink control information on data channels in a wireless communication system that comprises extracting uplink control information ("UCI") symbols from an output stream containing multiple symbols obtained from a demodulator (at least one combiner which combines the coded UCI bits extracted from the individual PUSCHs; and at least one channel decoder which performs decoding on the combined coded UCI bits to recover the UCL; see Heo 1, col. 4, lines 50-53);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Heo 1 regarding transmitting uplink control information (UCI) in a wireless communication system into the method related to channel quality indicator and acknowledgement joint detection Guo 1. The motivation to do so is to provide a method and apparatus for transmitting the UCI and data efficiently in a wireless communication system (see Heo 1, col. 1, lines 10-12 and col. 4, lines 7-8).
Regarding claims 2-3, 5, 7, 24-25 and 27, Guo 1 and Heo 1 disclose the method of claim 1 and the apparatus of claim 23. Guo 1 does not disclose the following features.
Regarding claim 2, further comprising generating soft-combined bit streams for an ACK indicator, rank indicator ("RI"), and CQI received in an uplink shared channel.
Regarding claim 3, further comprising decoding the ACK, rank indicator ("RI"), and CQI soft-combined bit streams to generate first decoded bit streams for each indicator.
Regarding claim 5, further comprising generating second symbols for each indicator from the first decoded bit streams for each indicator.
Regarding claim 7, further comprising a physical uplink shared control channel ("PUSCH") in a telecommunication system.
Regarding claim 24, further comprising means for generating soft combined
bit streams for an ACK indicator, RI, and CQI received in an uplink shared channel.
Regarding claim 25, further comprising means for decoding the ACK, RI, and CQI soft-combined bit streams to generate first decoded bit streams for each indicator.
Regarding claim 27, further comprising means for generating second symbols for each indicator from the first decoded bit streams for each indicator.
In the same field of endeavor (e.g., communication system) Heo 1 discloses a method related to transmitting uplink control information on data channels in a wireless communication system that comprises the following features.
Regarding claim 2, further comprising generating soft-combined bit streams for an ACK indicator, rank indicator ("RI"), and CQI received in an uplink shared channel (The UCI bits extracted from the individual PUSCHs are output to the combiners 705 and 706 so as to be combined into coded UCIs. The coded UCIs are output to the channel decoder 703 and 704 so as to be decoded into the original UCI; see Heo 1, col. 12, lines 15-19. Also see col. 10, lines 60-65, “The channel coder 603 (or 604) is responsible for channel coding per UCL Here, the ACK/NACK information and RI information are channel coded by the same channel coder. In FIG. 8, the channel coder 604 performs channel coding on the ACK/NACK information or RI information, and the channel coder 603 performs channel coding on the CQI information”).
Regarding claim 3, further comprising decoding the ACK, rank indicator ("RI"), and CQI soft-combined bit streams to generate first decoded bit streams for each indicator (In case that the UCI is transmitted, the deinterleavers 711 and 712 performs deinterleaving on the PUSCHs to output the multiplexed data and ACK/NACK information and/or RI information. In order to calculate the amounts of the ACK/NACK information and RI information, the deinterleavers 711 and 712 uses the Qack_l, ... , Qack_M values representing the coded UCI amounts on the individual PUSCHs carrying the ACK/NACK information or the RI information. The CQI information is extracted by the demultiplexers 709 and 710. In order to extract the CQ I information, the demultiplexers 709 and 710 use the Qcqi_l, ... , Qcqi_M values provided by the UCI reception controller 717; see Heo 1, col. 12, lines 3-14).
Regarding claim 5, further comprising generating second symbols for each indicator from the first decoded bit streams for each indicator (Otherwise, if the PUSCH has been allocated to the mobile terminal, the base station calculates the Q_k values of individual PUSCHs (503). At this time, the Q_k values are calculated using equations (5) and (6). Next, the base station extracts the coded UCI bits as much as Q_k per PUSCH (504) and then performs channel decoding on the entire coded bits (505); see Heo 1, col. 10, lines 42-48).
Regarding claim 7, further comprising a physical uplink shared control channel ("PUSCH") in a telecommunication system (In accordance with an exemplary embodiment of the present invention, an Uplink Control Information (UCI) transmission method in a wireless communication system supporting multicarrier transmission includes channel-coding a UCI with reference to a number of UCI bits available; dividing the channel coded UCI bits into a number of Physical Uplink Shared Channels (PUSCHs ); see Heo 1, col. 4, lines 13-19).
Regarding claim 24, further comprising means for generating soft combined
bit streams for an ACK indicator, RI, and CQI received in an uplink shared channel (The UCI bits extracted from the individual PUSCHs are output to the combiners 705 and 706 so as to be combined into coded UCIs. The coded UCIs are output to the channel decoder 703 and 704 so as to be decoded into the original UCI; see Heo 1, col. 12, lines 15-19. Also see col. 10, lines 60-65, “The channel coder 603 (or 604) is responsible for channel coding per UCL Here, the ACK/NACK information and RI information are channel coded by the same channel coder. In FIG. 8, the channel coder 604 performs channel coding on the ACK/NACK information or RI information, and the channel coder 603 performs channel coding on the CQI information”).
Regarding claim 25, further comprising means for decoding the ACK, RI, and CQI soft-combined bit streams to generate first decoded bit streams for each indicator (In case that the UCI is transmitted, the deinterleavers 711 and 712 performs deinterleaving on the PUSCHs to output the multiplexed data and ACK/NACK information and/or RI information. In order to calculate the amounts of the ACK/NACK information and RI information, the deinterleavers 711 and 712 uses the Qack_l, ... , Qack_M values representing the coded UCI amounts on the individual PUSCHs carrying the ACK/NACK information or the RI information. The CQI information is extracted by the demultiplexers 709 and 710. In order to extract the CQ I information, the demultiplexers 709 and 710 use the Qcqi_l, ... , Qcqi_M values provided by the UCI reception controller 717; see Heo 1, col. 12, lines 3-14).
Regarding claim 27, further comprising means for generating second symbols for each indicator from the first decoded bit streams for each indicator (Otherwise, if the PUSCH has been allocated to the mobile terminal, the base station calculates the Q_k values of individual PUSCHs (503). At this time, the Q_k values are calculated using equations (5) and (6). Next, the base station extracts the coded UCI bits as much as Q_k per PUSCH (504) and then performs channel decoding on the entire coded bits (505); see Heo 1, col. 10, lines 42-48).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Heo 1 regarding transmitting uplink control information (UCI) in a wireless communication system into the method related to channel quality indicator and acknowledgement joint detection Guo 1. The motivation to do so is to provide a method and apparatus for transmitting the UCI and data efficiently in a wireless communication system (see Heo 1, col. 1, lines 10-12 and col. 4, lines 7-8).

Claim(s) 4 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited prior art Guo et al. US 2015/0110050 A1 (Guo 1 hereinafter), in view of previously cited prior art Heo et al., US 8,804,636 B2 (Heo 1 hereinafter), as applied to the claims above and further in view of previously cited prior art Cheng et al., US 8,619,633 B3 (Cheng hereinafter).
Here is how the references teach the claims.
Regarding claims 4 and 26, Guo 1 and Heo 1 disclose the method of claim 3 and the apparatus of claim 26. Guo 1 and Heo 1 do not explicitly disclose the following features.
Regarding claim 4, wherein the decoding includes independently decoding the ACK, RI, and CQI soft-combined bit streams with separate Reed Muller (RM) decoders to generate independent first decoded bit streams for each indicator.
Regarding claim 26, wherein the means for decoding includes means for independently decoding the ACK, RI, and CQI soft-combined bit streams with separate Reed Muller (RM) decoders to generate independent first decoded bit streams for each indicator. In the same field of endeavor (e.g., communication system) Cheng discloses a method for transmitting and receiving uplink control information that comprises the following features.
Regarding claim 4, wherein the operation of decoding comprises wherein the decoding includes independently decoding the ACK, RI, and CQI soft-combined bit streams with separate Reed Muller (RM) decoders to generate independent first decoded bit streams for each indicator (the first encoding module includes: a first encoding unit, configured to use Reed Muller (RM) (32, 0) code to encode each part of information bit sequence of the UCI to be transmitted, which is divided by the first dividing module, to obtain a 32-bit coded bit sequence respectively; a first obtaining unit, configured to obtain a bit On of the information bit sequence corresponding to the first 32-bit coded bit sequence obtained by the first encoding unit, a basic sequence Mn of the RM (32, 0) code, and 0' being the number of bits o:f°the information bit sequence corresponding to the first 32-bit coded bit sequence; see Cheng, col. 5, lines 17-26).
Regarding claim 26, wherein the means for decoding includes means for independently decoding the ACK, RI, and CQI soft-combined bit streams with separate Reed Muller (RM) decoders to generate independent first decoded bit streams for each indicator (the first encoding module includes: a first encoding unit, configured to use Reed Muller (RM) (32, 0) code to encode each part of information bit sequence of the UCI to be transmitted, which is divided by the first dividing module, to obtain a 32-bit coded bit sequence respectively; a first obtaining unit, configured to obtain a bit On of the information bit sequence corresponding to the first 32-bit coded bit sequence obtained by the first encoding unit, a basic sequence Mn of the RM (32, 0) code, and 0' being the number of bits o:f°the information bit sequence corresponding to the first 32-bit coded bit sequence; see Cheng, col. 5, lines 17-26).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Cheng regarding transmitting and receiving uplink control information into the method related to channel quality indicator and acknowledgement joint detection Guo 1 and Heo 1. The motivation to do so is to resolve the problem with the number of occupied bits exceeding the maximum number of bits supported by a Reed Muller encoder (see Cheng, abstract and col. 1, lines 55-59).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited prior art Guo et al. US 2015/0110050 A1 (Guo 1 hereinafter), in view of previously cited prior art Heo et al., US 8,804,636 B2 (Heo 1 hereinafter), as applied to the claims above and further in view of Sano et al., US 2017/0332364 A1 (Sano hereinafter).
Here is how the references teach the claims.
Regarding claim 6, Guo 1 and Heo 1 disclose the method of claim 1. Guo 1 and Heo 1 do not explicitly disclose wherein identifying the ML metric includes calculating metrics from the second symbols and UCI symbols extracted from the uplink shared channel. In the same field of endeavor (e.g., communication system) Sano discloses a method related to performing an uplink interference reduction process in a radio
communication system that comprises wherein identifying the ML metric includes calculating metrics from the second symbols and UCI symbols extracted from the uplink shared channel (For example, in this embodiment, SIC is described as an example of an interference reduction process, however, the present invention is not limited to the SIC and is also applicable to IRC (type I) and MLD. In addition, in this embodiment, control information particularly related to PUSCH of Rel-8 is described as uplink control information, but this is merely an example, and the present invention is basically applicable to any Rel and any UL channel of LTE; see Sano, paragraph [0050]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Sano regarding performing an uplink interference reduction process in a radio
communication system into the method related to channel quality indicator and acknowledgement joint detection Guo 1 and Heo 1. The motivation to do so is to improve user throughput in the uplink (see Sano, paragraphs [0001] and [0004]).

Claim(s) 8-10 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited prior art Guo et al. US 2015/0155979 A1 (Guo 2 hereinafter), in view of previously cited prior art Yin et al., US 2011/0310855 A1 (Yin hereinafter).
Here is how the references teach the claims.
Regarding claim 8, Guo 2 discloses a method for facilitating network communication (The technology presented in this disclosure generally relates to radio communication networks; see Guo 2, paragraph [0001]), comprising: 
descrambling radio frequency ("RF") signals from an uplink shared channel to generate a descrambled bit stream (The radio network node comprises a receiver configured to receive one or more scrambled HARQ ACK/NACK bits bundled on the PUSCH from a user equipment. The radio network node also comprises a descrambling module configured to descramble the one or more scrambled HARQ ACK/NACK bits using one or more scramble code; see Guo 2, paragraph [0021]);
forwarding a first copy of the descrambled bit stream to a first control signal extraction (As illustrated in FIG. 6, at step S601, the method 600 receives one or more scrambled HARQ ACK/NACK bits bundled on the PUSCH from a UE. Then at step S602, the method 600 descrambles the one or more scrambled HARQ ACK/NACK bits using a scramble code selecting parameter corresponding to the number of scheduled physical downlink sharing channels (PDSCHs) for the UE; see Guo 2, paragraph [0061]) … and
forwarding a second copy of the descrambled bit stream to a second control signal extraction (As illustrated in FIG. 8, the radio network node 800 comprises a receiver 810 configured to receive one or more scrambled HARQ ACK/NACK bits bundled on the PUSCH from a UE 700. The radio network node 800 further comprises a descrambling module 820 configured to descramble the one or more scrambled HARQ ACK/NACK bits using one or more scramble code selecting parameters chosen from a predefined set of scramble code selecting parameters in which each scramble code selecting parameter is associated with one of one or more downlink assignments; see Guo 2, paragraph [0069]) 
Regarding claim 28, Guo 2 discloses a method for facilitating network communication (The technology presented in this disclosure generally relates to radio communication networks; see Guo 2, paragraph [0001]), comprising:
descrambling radio frequency ("RF") signals from an uplink shared channel to generate a descrambled bit stream (The radio network node comprises a receiver configured to receive one or more scrambled HARQ ACK/NACK bits bundled on the PUSCH from a user equipment. The radio network node also comprises a descrambling module configured to descramble the one or more scrambled HARQ ACK/NACK bits using one or more scramble code; see Guo 2, paragraph [0021]);
forwarding a first copy of the descrambled bit stream to a first control signal extraction (As illustrated in FIG. 6, at step S601, the method 600 receives one or more scrambled HARQ ACK/NACK bits bundled on the PUSCH from a UE. Then at step S602, the method 600 descrambles the one or more scrambled HARQ ACK/NACK bits using a scramble code selecting parameter corresponding to the number of scheduled physical downlink sharing channels (PDSCHs) for the UE; see Guo 2, paragraph [0061]) … and
forwarding a second copy of the descrambled bit stream to a second control signal extraction (As illustrated in FIG. 8, the radio network node 800 comprises a receiver 810 configured to receive one or more scrambled HARQ ACK/NACK bits bundled on the PUSCH from a UE 700. The radio network node 800 further comprises a descrambling module 820 configured to descramble the one or more scrambled HARQ ACK/NACK bits using one or more scramble code selecting parameters chosen from a predefined set of scramble code selecting parameters in which each scramble code selecting parameter is associated with one of one or more downlink assignments; see Guo 2, paragraph [0069])
Regarding claims 8 and 28, Guo 2 does not explicitly disclose the following features.
Regarding claim 8, and soft combiner for extracting soft bits relating to channel indicator ("CQI") signals from a time-frequency resource grid and combining the soft bits to produce a first soft bit stream representing the CQI signals; … and soft combiner for extracting soft bits relating to control information from the time-frequency resource grid and combining the soft bits to produce a second soft bit stream representing a second control signal.
Regarding claim 28, and soft combiner for extracting soft bits relating to rank indicator ("RI") signals from a time-frequency resource grid and combining the soft bits to produce a first soft bit stream representing the RI signals; … and soft combiner for extracting soft bits relating to control information from the time-frequency resource grid and combining the soft bits to produce a second soft bit stream representing a second control signal.
In the same field of endeavor (e.g., communication system) Yin discloses a method for multiplexing uplink control information (UCI) on a physical uplink shared channel (PUSCH) that comprises the following features. 
Regarding claim 8, and soft combiner for extracting soft bits relating to channel indicator ("CQI") signals from a time-frequency resource grid and combining the soft bits to produce a first soft bit stream representing the CQI signals (The mixed decoder 108 may then soft combine 710 k*m copies of each bit in the double extended control data 770a to produce coded control data (F bits) 762a; see Yin, paragraph [0081]. Also see paragraph [0037], “The control data may be a channel quality indicator (CQI), acknowledgment/non-acknowledgment data (ACK/NACK), or a rank indicator (RI)” and paragraph [0095], “The mixed decoder 808 may also include a user data encoder 840 and a control data encoder 842, a user data soft combine module 844, a control data soft combine module 846, a first cancellation module 848, a second cancellation module 850, a hard decision module 852 and a repeater 854 that are used in steps 728, 716, 722, 710, 708, 720, 712, and 718 illustrated in FIG. 7, respectively. Specifically, the user data encoder 840 may be used to produce the user data 856 and the control data encoder 842 may be used to produce the control data 858. The user data soft combine module 844 may produce repeated user data 806 and the control data soft combine module 846 may produce coded control data 762a”); … and soft combiner for extracting soft bits relating to control information from the time-frequency resource grid and combining the soft bits to produce a second soft bit stream representing a second control signal (The mixed decoder 108 may then soft combine 710 k*m copies of each bit in the double extended control data 770a to produce coded control data (F bits) 762a; see Yin, paragraph [0081]. Also see paragraph [0095], “The mixed decoder 808 may also include a user data encoder 840 and a control data encoder 842, a user data soft combine module 844, a control data soft combine module 846, a first cancellation module 848, a second cancellation module 850, a hard decision module 852 and a repeater 854 that are used in steps 728, 716, 722, 710, 708, 720, 712, and 718 illustrated in FIG. 7, respectively. Specifically, the user data encoder 840 may be used to produce the user data 856 and the control data encoder 842 may be used to produce the control data 858. The user data soft combine module 844 may produce repeated user data 806 and the control data soft combine module 846 may produce coded control data 762a”).
Regarding claim 28, and soft combiner for extracting soft bits relating to rank indicator ("RI") signals from a time-frequency resource grid and combining the soft bits to produce a first soft bit stream representing the RI signals (The mixed decoder 108 may then soft combine 710 k*m copies of each bit in the double extended control data 770a to produce coded control data (F bits) 762a; see Yin, paragraph [0081]. Also see paragraph [0037], “The control data may be a channel quality indicator (CQI), acknowledgment/non-acknowledgment data (ACK/NACK), or a rank indicator (RI)” and paragraph [0095], “The mixed decoder 808 may also include a user data encoder 840 and a control data encoder 842, a user data soft combine module 844, a control data soft combine module 846, a first cancellation module 848, a second cancellation module 850, a hard decision module 852 and a repeater 854 that are used in steps 728, 716, 722, 710, 708, 720, 712, and 718 illustrated in FIG. 7, respectively. Specifically, the user data encoder 840 may be used to produce the user data 856 and the control data encoder 842 may be used to produce the control data 858. The user data soft combine module 844 may produce repeated user data 806 and the control data soft combine module 846 may produce coded control data 762a”); … and soft combiner for extracting soft bits relating to control information from the time-frequency resource grid and combining the soft bits to produce a second soft bit stream representing a second control signal (The mixed decoder 108 may then soft combine 710 k*m copies of each bit in the double extended control data 770a to produce coded control data (F bits) 762a; see Yin, paragraph [0081]. Also see paragraph [0095], “The mixed decoder 808 may also include a user data encoder 840 and a control data encoder 842, a user data soft combine module 844, a control data soft combine module 846, a first cancellation module 848, a second cancellation module 850, a hard decision module 852 and a repeater 854 that are used in steps 728, 716, 722, 710, 708, 720, 712, and 718 illustrated in FIG. 7, respectively. Specifically, the user data encoder 840 may be used to produce the user data 856 and the control data encoder 842 may be used to produce the control data 858. The user data soft combine module 844 may produce repeated user data 806 and the control data soft combine module 846 may produce coded control data 762a”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Yin regarding multiplexing uplink control information (UCI) on a physical uplink shared channel (PUSCH) into the method related to HARQ ACK/ NACK bundling on a PUSCH in a TDD system of Guo 2. The motivation to do so is to improve efficiency and quality of wireless communication (see Yin, paragraph [0004]).
Regarding claims 9-10 and 29-30, Guo 2 and Yin discloses the method of claim 8 and the method of claim 28. Guo 2 does not explicitly disclose the following features. 
Regarding claim 9, further comprising sending the first soft bit stream to a first control information decoder to decode the first soft bit stream to generate a first decoded bit stream.
Regarding claim 10, further comprising sending the second soft bit stream to a second control information decoder to decode the second soft bit stream to generate a second decoded bit stream.
Regarding claim 29, further comprising sending the first soft bit stream to a first control information decoder to decode the first soft bit stream to generate a first decoded bit stream.
Regarding claim 30, further comprising sending the second soft bit stream to a second control information decoder to decode the second soft bit stream to generate a second decoded bit stream.
In the same field of endeavor (e.g., communication system) Yin discloses a method for multiplexing uplink control information (UCI) on a physical uplink shared channel (PUSCH) that comprises the following features. 
Regarding claim 9, further comprising sending the first soft bit stream to a first control information decoder to decode the first soft bit stream to generate a first decoded bit stream (Data described in the mixed decoder 108 as corresponding to data in a mixed encoder 106 may be estimates of such data, and therefore, may include differences. Additionally, data described in the mixed decoder 108 maybe in soft form (e.g., log likelihood ratios (LLRs)) or hard form (i.e., a form that includes no indication of probability or reliability of the data); see Yin, paragraph [0076]).
Regarding claim 10, further comprising sending the second soft bit stream to a second control information decoder to decode the second soft bit stream to generate a second decoded bit stream (The mixed decoder 108 may use the repeated user data 706a as a reference and cancel 708 the user data portion of the mixed user data/control data 774 to produce double extended control data 770a. The bit log likelihood ratio (LLR) soft output may be obtained by the bit LLRs of the mixed user data/control data 774 and repeated user data 706a; see Yin, paragraph [0080]. Also see Fig. 7 steps 702, 708, 720 and 722).
Regarding claim 29, further comprising sending the first soft bit stream to a first control information decoder to decode the first soft bit stream to generate a first decoded bit stream (Data described in the mixed decoder 108 as corresponding to data in a mixed encoder 106 may be estimates of such data, and therefore, may include differences. Additionally, data described in the mixed decoder 108 maybe in soft form (e.g., log likelihood ratios (LLRs)) or hard form (i.e., a form that includes no indication of probability or reliability of the data); see Yin, paragraph [0076]).
Regarding claim 30, further comprising sending the second soft bit stream to a second control information decoder to decode the second soft bit stream to generate a second decoded bit stream (The mixed decoder 108 may use the repeated user data 706a as a reference and cancel 708 the user data portion of the mixed user data/control data 774 to produce double extended control data 770a. The bit log likelihood ratio (LLR) soft output may be obtained by the bit LLRs of the mixed user data/control data 774 and repeated user data 706a; see Yin, paragraph [0080]. Also see Fig. 7 steps 702, 708, 720 and 722).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Yin regarding multiplexing uplink control information (UCI) on a physical uplink shared channel (PUSCH) into the method related to HARQ ACK/ NACK bundling on a PUSCH in a TDD system of Guo 2. The motivation to do so is to improve efficiency and quality of wireless communication (see Yin, paragraph [0004]).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited prior art Guo et al. US 2015/0155979 A1 (Guo 2 hereinafter), in view of previously cited prior art Yin et al., US 2011/0310855 A1 (Yin hereinafter), as applied to the claim above and further in view previously cited prior art Guo et al. US 2015/0110050 A1 (Guo 1 hereinafter).
Here is how the references teach the claims.
Regarding claims 13 and 14, Guo 2 and Yin disclose the method of claim 8. Guo 2 and Yin do not explicitly disclose the following features.
Regarding claim 13, further comprising generating a plurality of top-Q candidate symbols in response to identified candidates.
Regarding claim 14, wherein generating the plurality of top-Q candidate symbols includes identifying channel quality indicator ("CQI") as a first candidate and rank indicator ("RI") as a second candidate.
In the same field of endeavor (e.g., communication system) Guo 1 discloses a method for joint detection of CQI and ACK that comprises the following features.
Regarding claim 13, further comprising generating a plurality of top-Q candidate symbols in response to identified candidates (In the first stage, an M-list of CQI candidates that best match (e.g., having the highest likelihood of matching) the received CQI bits is identified; see Guo 1, paragraph [0020]).
Regarding claim 14, wherein generating the plurality of top-Q candidate symbols includes identifying channel quality indicator ("CQI") as a first candidate and rank indicator ("RI") as a second candidate (Generally, M refers to the number of best CQI candidates identified, and the CQI candidates in the M-list of CQI candidates are referred to as M-list candidates.; see Guo 1, paragraph [0020]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Guo 1 regarding joint detection of CQI and ACK into the method related to HARQ ACK/ NACK bundling on a PUSCH in a TDD system of Guo 2 and Yin. The motivation to do so is to provide an efficient receiver with reduced complexity and DSP load at a negligible loss of performance (see Guo 1, abstract and paragraph [0037]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited prior art Guo et al. US 2015/0155979 A1 (Guo 2 hereinafter), in view of previously cited prior art Yin et al., US 2011/0310855 A1 (Yin hereinafter), as applied to the claim above and further in view previously cited prior art Heo et al. US 2005/0249120 A1 (Heo 2 hereinafter).
Here is how the references teach the claims.
Regarding claim 15, Guo 2 and Yin disclose the method of claim 8. Guo 2 and Yin do not explicitly disclose the following features. wherein forwarding a second copy of the descrambled bit stream includes generating soft-combined bit streams for an acknowledgement ("ACK") indicator. In the same field of endeavor (e.g., communication system) Heo 2 discloses a method for changing a Transmit Time Interval (TTI) based on a Hybrid Automatic Repeat Request (HARQ) process that comprises wherein forwarding a second copy of the descrambled bit stream includes generating soft-combined bit streams for an acknowledgement ("ACK") indicator (The HARQ controller 802 determines whether the received data is the initially transmitted data or the retransmitted data. If the received data is the initially transmitted data, the HARQ controller 802 stores the data in the soft combining buffer 806 of the corresponding HARQ process, and if the received data is the retransmitted data, it performs a soft combining of the data with the data pre-stored in the soft combining buffer 806 of the corresponding HARQ process; see Heo 2, paragraph [0079]. Also see paragraph [0080], “the HARQ generator 809 controls the ACK/NACK transmission of the respective HARQ processes according to the change of the TTI as illustrated in FIG. 6B”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Heo 2 regarding changing a Transmit Time Interval (TTI) based on a Hybrid Automatic Repeat Request (HARQ) process into the method related to HARQ ACK/ NACK bundling on a PUSCH in a TDD system of Guo 2 and Yin. The motivation to do so is to enhance the system performance that may deteriorate due to the change of a Transmit Time Interval (TTI) by minimizing the influence exerted on a Hybrid Automatic Repeat Request (HARQ) process (see Heo 2, abstract and paragraph [0020]).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited prior art Nammi, US 2015/0249524 A1 (Nammi hereinafter), in view of previously cited prior art Heo et al., US 2005/0249120 A1 (Heo 2 hereinafter).
Here is how the references teach the claims.
Regarding claim 17, Nammi disclose a network device configured to identify channel control information for a communications network (A non-limiting aspect of the disclosed subject matter may be directed to a method performed by a transmitting node of a wireless communication system to provide transmission control information in to a receiving node; see Nammi, paragraph [0009]), comprising:
a first extraction and soft combiner configured to extract first soft bits relating to a channel quality indicator ("CQI") from a time-frequency resource grid and combine the first soft bits to produce a first soft bit stream representing the CQI (the decoder in step 710 can decode the HS-DPCCH subframe to extract the feedback subframe using a soft output decoder such as SOVA (soft out viterbi algorithm), log map algorithm, etc. In step 720, the decoded feedback subframe can be examined to determine whether the preferred rank is one, e.g., by examining the RI field. If the preferred rank something other than one, it can be assumed that the CQI field is filled with the actual CQI feedback (i.e., not extended) value; see Nammi, paragraph [0067]. Also see paragraph [0068], “But when the rank is determined to be one in step 720, it may be assumed that the CQI field is filled with extended CQI value, the method 700 may proceed to step 730 where the eCQ I value may be further processed to arrive at the soft values of the CQI bits”); … a first decoder coupled to the first extraction and soft combiner and configured to decode the first soft bit stream to generate a decoded CQI bit stream (In one aspect, the decoder in step 710 can decode the HS-DPCCH subframe to extract the feedback subframe using a soft output decoder such as SOVA (soft out viterbi algorithm), log map algorithm, etc.; see Nammi, paragraph [0067]. Also see Fig. 7, steps, 710 and 730); and
a second decoder coupled to the second extraction and soft combiner and configured to decode the second soft bit stream to generate a decoded ACK bit stream (In one aspect, the decoder in step 710 can decode the HS-DPCCH subframe to extract the feedback subframe using a soft output decoder such as SOVA (soft out viterbi algorithm), log map algorithm, etc.; see Nammi, paragraph [0067]. Also see paragraph [0069], “In step 730 for CQI repeating, each of the corresponding bit pairs of the extended CQI value (e.g., bits 1 and 5, bits 2 and 6, bits 3 and 7, bits 4 and 8) can be processed to arrive at the soft values of the CQI bits” Also see Fig. 7, steps, 710 and 730). 
Nammi does not explicitly disclose a second extraction and soft combiner coupled to the first extraction and soft combiner and configured to extract second soft bits relating to an acknowledgement ("ACK") from the time-frequency resource grid and combine the second soft bits to produce a second soft bit stream representing the ACK.
In the same field of endeavor (e.g., communication system) Heo 2 discloses a method for changing a Transmit Time Interval (TTI) based on a Hybrid Automatic Repeat Request (HARQ) process that comprises a second extraction and soft combiner coupled to the first extraction and soft combiner and configured to extract second soft bits relating to an acknowledgement ("ACK") from the time-frequency resource grid and combine the second soft bits to produce a second soft bit stream representing the ACK (The HARQ controller 802 determines whether the received data is the initially transmitted data or the retransmitted data. If the received data is the initially transmitted data, the HARQ controller 802 stores the data in the soft combining buffer 806 of the corresponding HARQ process, and if the received data is the retransmitted data, it performs a soft combining of the data with the data pre-stored in the soft combining buffer 806 of the corresponding HARQ process; see Heo 2, paragraph [0079]. Also see paragraph [0080], “the HARQ generator 809 controls the ACK/NACK transmission of the respective HARQ processes according to the change of the TTI as illustrated in FIG. 6B”);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Heo 2 regarding changing a Transmit Time Interval (TTI) based on a Hybrid Automatic Repeat Request (HARQ) process into the method related to reporting channel quality of Nammi. The motivation to do so is to enhance the system performance that may deteriorate due to the change of a Transmit Time Interval (TTI) by minimizing the influence exerted on a Hybrid Automatic Repeat Request (HARQ) process (see Heo 2, abstract and paragraph [0020]).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited prior art Nammi, US 2015/0249524 A1 (Nammi hereinafter), in view of previously cited prior art Heo et al., US 2005/0249120 A1 (Heo 2 hereinafter), as applied to the claims above and further in view of previously cited prior art Guo et al. US 2015/0155979 A1 (Guo 2 hereinafter).
Here is how the references teach the claims.
Regarding claim 18, Nammi and Heo 2 disclose the network device of claim 17. Nammi and Heo 2 does not explicitly disclose further comprising a descrambler configured to descramble radio frequency ("RF") signals from an uplink shared channel for generating a descrambled bit stream. In the same field of endeavor (e.g., communication system) Guo 2 discloses a method related to HARQ ACK/ NACK bundling on a PUSCH in a TDD system that comprises further comprising a descrambler configured to descramble radio frequency ("RF") signals from an uplink shared channel for generating a descrambled bit stream (The radio network node comprises a receiver configured to receive one or more scrambled HARQ ACK/NACK bits bundled on the PUSCH from a user equipment. The radio network node also comprises a descrambling module configured to descramble the one or more scrambled HARQ ACK/NACK bits using one or more scramble code; see Guo 2, paragraph [0021]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Guo 2 regarding HARQ ACK/ NACK bundling on a PUSCH in a TDD system the method related to reporting channel quality of Nammi and Heo 2. The motivation to do so is to efficiently utilize resources resource in both UL and DL, especially in cells with a small number of users (see Guo 2, abstract and paragraph [0008]).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited prior art Nammi, US 2015/0249524 A1 (Nammi hereinafter), in view of previously cited prior art Heo et al., US 2005/0249120 A1 (Heo 2 hereinafter), as applied to the claims above and further in view of Lee et al. US 2016/0036547 A1 (Lee hereinafter).
Here is how the references teach the claims.
Regarding claim 22, Nammi and Heo 2 disclose the device of claim 17. Nammi and Heo 2 does not explicitly disclose further comprising a joint detector coupled to the QAM modulator and configured to generate a plurality of bit sequences for ACK, CQI, and RI. In the same field of endeavor (e.g., communication system) Lee discloses an interference cancellation method of user equipment in a cellular communication system that comprises further comprising a joint detector coupled to the QAM modulator and configured to generate a plurality of bit sequences for ACK, CQI, and RI (The maximum likelihood (ML) estimation, which includes exhaustive search among the available combinations of the Rls, the PMIs, and the MODs designated in the LTE system, is applied to joint blind detection (BD) of the RI, the PMI, and the MOD; see Lee, paragraph [0012]. Also see paragraph [0061], “The modulation used in the LTE downlink may include 4-quadrature amplitude modulation ( 4QAM), 16QAM, 64QAM, and 256QAM”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Lee regarding an interference cancellation method of user equipment in a cellular communication system the method related to reporting channel quality of Nammi and Heo 2. The motivation to do so is to improve performance of scheduling by reducing the network signalling load (see Lee, abstract and paragraph [0013]).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Comments

The following is examiner’s comments about claims 11-12, 16 and 20-21: 
Claims 11-12, 16 and 20-21 are subjected to 35 USC 112 (b) and double patenting rejection and would be allowable if amended to overcome the rejections set forth in this office action above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 07/16/2022